DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
 
Status of Claims
Claims 1 and 2 are pending where no claims have been amended.  Claim 2 is withdrawn from consideration and claim 1 remain for examination on the merits.

Status of Previous Rejections
The previous 35 USC § 102/103 rejections of the claims have been maintained.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2004204255 to Nishida (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Regarding claim 1, Nishida discloses an alloy comprising the following composition (Nishida, Table 1, Alloy 11) which lies within or close to the instantly claimed composition as follows:
Element
Claimed wt%
Nishida wt%
Lies within?
C
0-0.040
0.003
Yes
Si
0-0.25
0.14
Yes
Mn
0.15-0.50
0.21
Yes
Cr
8.50-10.0
9.38
Yes
Ni
0-5.00
≤impurity
Yes
Co
43.0-56.0
56.02
Yes
S
0-0.050
0.002
Yes
Se
0-0.050
≤impurity
Yes
Fe
Balance
Balance
Yes
2.2Ni+Co+1.7Mn
55.7-56.7
56.4
Yes



Wherein the alloy of Nishida is completely austenitic (Nishida, page 3, lines 101-113).
Regarding the instantly claimed Co content, the instantly claimed upper limit of Co content of “56.0” allows for values that round to 56.0, including 56.02, and as such Nishida lies within the instantly claimed range.  Alternatively, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the Co content of 
Regarding the limitation “wherein the alloy has a thermal expansion coefficient of -1.0x10-6/°C to 1.0x10-6/°C,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Nishida would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Nishida has the same or substantially the same composition and structure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Response to Amendment
The declaration under 37 CFR 1.132 filed 2/17/2022 is insufficient to overcome the rejection of claim 1 based upon JP 2004204255 to Nishida as set forth in the last Office action because of the following reasons.
The declaration of Naoki Sakaguchi filed 2/17/2022 states that it is the opinion of Naoki Sakaguchi that Nishida’s manufacturing method cannot achieve an alloy having a thermal expansion coefficient in the presently claimed range of from -1.0x10-6/°C to +1.0x10-6/°C because the cooling of the method of Nishida is not identical to the cooling of the manufacturing method disclosed in the instant specification.  This is not found persuasive because the opinion set forth in the declaration filed 2/17/2022 is not supported by any scientific reasoning or factual evidence.  The method of Nishida results in an alloy with a microstructure and composition lying within that set forth in the instant claims.  The declaration does not explain why two alloys of identical microstructure and composition would have different thermal expansion coefficients due to different cooling rates during manufacturing, nor does the declaration provide any evidence that would support the assertion that the thermal expansion coefficient of Nishida would be so different from the instantly claimed alloy as to be outside the instantly claimed ranges.

Response to Arguments
2/17/2022 have been fully considered but they are not persuasive.
Applicant argues that the alloy of Nishida would not possess a thermal expansion coefficient of -1.0x10-6/°C to 1.0x10-6/°C based on the declaration filed 2/17/2022.  This argument is not found persuasive for the following reasons.
The declaration of Naoki Sakaguchi filed 2/17/2022 states that it is the opinion of Naoki Sakaguchi that Nishida’s manufacturing method cannot achieve an alloy having a thermal expansion coefficient in the presently claimed range of from -1.0x10-6/°C to +1.0x10-6/°C because the cooling of the method of Nishida is not identical to the cooling of the manufacturing method disclosed in the instant specification.  This is not found persuasive because the opinion set forth in the declaration filed 2/17/2022 is not supported by any scientific reasoning or factual evidence.  The method of Nishida results in an alloy with a microstructure and composition lying within that set forth in the instant claims.  The declaration does not explain why two alloys of identical microstructure and composition would have different thermal expansion coefficients due to different cooling rates during manufacturing, nor does the declaration provide any evidence that would support the assertion that the thermal expansion coefficient of Nishida would be so different from the instantly claimed alloy as to be outside the instantly claimed ranges.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738